Citation Nr: 1141896	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-34 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1958 to August 1959, and from December 1961 to December 1980, to include duty in Vietnam.  The Veteran died in November 2006, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appellant appeared at a Travel Board hearing in June 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case died in November 2006, with a certificate of death listing metastatic melanoma as the sole cause of death.  At the time of the Veteran's death, he had no service connected disabilities.  The appellant is the Veteran's surviving spouse, and she contends that the fatal melanoma was caused during the Veteran's many years of active duty in the U.S. Army, to include his service in Vietnam and exposure to herbicides in that country, and to include a lengthy period of sun exposure in service.  

The appellant contends that the Veteran had a skin growth removed during active service, and she believes that this was cancerous.  At her June 2011 Travel Board hearing, she stated that the procedure was performed at Ft. Huachuca, Arizona, in 1980, and that although there is no current documentation in the file, there potentially could be a record of this procedure at the Armed Forces Institute of Pathology.  Additionally, the appellant contends that several of the Veteran's physicians, to include the oncologists who cared for the Veteran at the time of his death, posited that it was likely that the fatal cancer was related to herbicide exposures.  She has named two physicians by name, Drs. Staya and Marcella, who practice at the University of Arizona Medical Center and Tucson Medical Center.  It does not appear as though any such nexus opinions from these physicians are of record.  Thus, before final appellate consideration, attempts must be made to secure the treatment records (to include any positive opinions linking the Veteran's fatal cancer with service) from these practitioners.  The appellant is also advised to provide any letters from these doctors in her possession which might support her contentions regarding a nexus between service and the fatal melanoma.  

As noted, the appellant contends that her husband's fatal cancer was due to his experiences in the U.S. Army.  She has stated that the Veteran had a mole removed in service, and has continually asserted that sun exposure over a lengthy Army career contributed to his fatal skin cancer.  The Veteran's DD Form 214 reflects over twenty years of service in the Army, with a primary military occupational specialty of a motor vehicle operator.  That is, the Veteran's military duties often would require him to spend extended periods outside, sometimes in tropical climates.  The Veteran served in Vietnam, Okinawa, and Arizona, and the appellant described him as a fair-skinned Caucasian man of Scandinavian descent.  The appellant argues that this made the Veteran a very high risk for melanoma, and thus service connection should be warranted.  Alternatively, although recognizing that melanoma is not a disorder subject to presumptive service connection based on presumed exposure to herbicides in Vietnam, the appellant contends that the Veteran's fatal cancer was caused by herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate service department agency, to include the Armed Forces Institute of Pathology, should be contacted to determine if there are any records of the Veteran's receiving a cancer diagnosis at any time in 1980.  If no such records exist, the record must be documented, and if records do exist, copies should be attached to the claims file.  Additionally, copies of records from the University of Arizona Medical Center and the Tucson Medical Center pertaining to the Veteran, particularly those of Drs. Staya and Marcella, must be obtained and associated with the claims file (after signature of the appropriate waivers).  The appellant is reminded that she should submit any letters or treatment records of these physicians which might, potentially, be supportive of her claim.  

2.  Then, deliver the Veteran's claims file to an expert in dermatology for an opinion regarding the etiology of the Veteran's fatal metastatic melanoma.  In this regard, the dermatologist must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fatal disease had causal origins in active service, to include his over 20-year history as a vehicle operator in the Army with a significant amount of sun exposure, and to include as due to his presumed exposure to herbicides in Vietnam.  The appellant's statement as to the Veteran's being a fair-skinned man of Scandinavian descent should be taken into consideration.  A rationale should accompany any conclusions reached in the narrative portion of the medical opinion.  

3.  Following any additional indicated development, the RO must readjudicate the issue on appeal.  Should the claim not be granted, issue an appropriate statement of the case to the appellant and her representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


